DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04-23-2021 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 04-23-2021, with respect to the rejection(s) of claims 1, 3, and 6 under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Wu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tang et al (US 20190230682 ).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi et al (US 20160050653) in view of Tang et al (US 20190230682 ) and further in view of Wu et al (US 20190261211).

As to claim 1 Rastogi discloses a method of controlling [[a]] quality of service (QoS) of a radio section, the method comprising: storing, by a Base Station (BS) apparatus (Claim 5- storing computer-executable instructions, a mapping rule in which at least one dedicated radio section QoS parameter is mapped to at least one QoS parameter applied to service flows by a core network (Rastogi ¶0013- 3rd  and 4th sentence- Communication parameters may include (QoS) parameters, mappings of service data flows:); identifying, by the BS a dedicated radio section QoS parameter mapped in the mapping rule to a QoS parameter (Rastogi ¶0021-24 and 29-36 - Each bearer 114 may have different QoS attributes….SDFs are mapped to data bearers by QoS policies and traffic flow templates (TFTs), 
Rastogi however is silent where a quantity of the at least one dedicated radio section QoS parameter differing from a quantity of the at least one QoS parameter applied to service flows by a core network. However in an analogous art Tang remedies this deficiency: (Tang ¶0060- one EPS bearer may include a plurality of DRBs, and the plurality of DRBs can satisfy different QoS requirements; Fig.2, ¶0120- 2nd sentence- identifies different QoS requirements corresponding to the different IP data flows, and maps the IP data flows to different EPS bearers to transmit the IP data flows to the terminal device 10).
 Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Rastogi with that of Tang for the purpose of of a plurality of DRBs satisfying different QOS requirements (Tang ¶0007- 2nd sentence).
Rastogi and Tang however are silent where the QoS parameters are being applied to a service flow of a packet and transmitting, by the BS apparatus, the packet in the radio section by applying the identified dedicated radio section QoS parameter. However in analogous art Wu remedies this deficiency: Wu, Fig.10, ¶0005- QoS flow quality of service applied to radio bearers, ¶0015 ¶0017¶0035; ¶0057- 1st sentence- on the network side map the uplink/downlink data packet to a QoS flow …..associate an uplink/downlink QoS flow with a DRB). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Rastogi with that of Wu for the purpose of applying QoS control on an uplink/downlink data packet (Wu¶0056).

As to claim 3 the combined teaching of Rastogi Tang and Wu disclose the method of claim 1, wherein two or more different QoS parameters are mapped to one dedicated radio section QoS parameter in the mapping rule (Wu, QoS Architecture of Fig.1, ¶0005- 3rd sentence- One DRB includes one or more QoS flows…last sentence- one QoS flow is corresponding to one group of QoS parameters).

As to claim 6 the combined teaching of Rastogi, Tang and Wu disclose the method of claim 5, wherein the particular QoS parameter is associated with a non-guaranteed bit rate (Non- GBR), service type which does not guarantee a bandwidth for the service flow (Wu ¶0091- 1st sentence- QoS flow is a non-GBR QoS flow,.).
s 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Tang in view of Wu and further in view of Pan et al (US 20190029057).

As to claim 5 the combined teaching of Rastogi, Tang and Wu disclose the method of claim 1, however silent wherein, when a particular QoS parameter is applied to one service flow, a dedicated radio section QoS parameter is mapped to each QoS of content included in the service flow in the mapping rule. However in an analogous art Pan remedies this deficiency:  (Pan ¶308- the SDAP entity shall map the SDAP SDU to the DRB according to the stored QoS flow to DRB mapping rule). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Rastogi, Tang and Wu with that of Pan for the purpose of mapping between a QoS flow and a data radio bearer (Pan ¶0041).

As to claim 8 the combined teaching of Rastogi, Tang and Wu disclose the method of claim 1, however silent further comprising: receiving, by the BS apparatus, an uplink packet in the radio section based on applying the dedicated radio section QoS parameter; and forwarding, by the BS apparatus, the uplink packet through a core network based on the QoS parameter. However in an analogous art Pan remedies this deficiency (Pan ¶0153-last sentence- marks uplink packets over Uu … forwarded packets to the CN.). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Rastogi, Tang and Wu with that of Pan for the purpose of mapping between a QoS flow and a data radio bearer (Pan ¶0041).

 As to claim 11 the combined teaching of Rastogi, Tang and Wu disclose the method of claim 1, however silent further comprising: receiving, by the BS apparatus, data associated with the mapping Pan ¶308- the SDAP entity shall map the SDAP SDU to the DRB according to the stored QoS flow to DRB mapping rule). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Rastogi, Tang and Wu with that of Pan for the purpose of mapping between a QoS flow and a data radio bearer (Pan ¶0041).

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view of Tang in view of Wu and further in view of Nuggehalli et al (US 20160338102).

As to claim 2 the combined teaching of Rastogi, Tang and Wu disclose the method of claim 1,however silent  wherein a quantity of dedicated radio section QoS parameters is larger than a quantity of QoS parameters in the mapping rule. However in an analogous art Nuggehalli remedies this deficiency: Nuggehalli ¶0042- last sentence; ¶0049- last three sentences. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nuggehalli with the already combined teachings of Rastogi Tang and Wu for the purpose of providing mapping information over a control interface (Nuggehalli ¶0045- last sentence).

As to claim 4 the combined teaching of Rastogi, Tang and Wu disclose the method of claim 3, however silent wherein the two or more different QoS parameters are applied by the core network to a communication service for periodically transmitting an amount of data that is equal to or less than a particular size. However in an analogous art Nuggehalli remedies this deficiency indicating convergence of the technologies- Nuggehalli ¶0030- 4ht sentence- traffic converging and reordering, new PDCP header handling. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Nuggehalli with the already combined teachings of Rastogi Tang and Wu for the purpose of providing mapping information over a control interface (Nuggehalli ¶0045- last sentence).

Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rastogi., in view of Tang in view of Wu and further in view of Berzin et al (US 20150110044)
As to claims 7 the combined teaching of Rastogi, Tang and Wu disclose the method of claim 5, however silent wherein [[the]] identifying  the dedicated radio section QoS parameter mapped to the QoS parameter for the packet includes: identifying the QoS of content based on Differentiated Services Code Point (DSCP) field for indicating a service quality type (DiffServ) in a header of the packet when [[a]] the particular QoS parameter is applied to the service flow, and identifying a corresponding dedicated radio section QoS parameter mapped to the identified QoS of content in the mapping rule. However in an analogous art Berzin remedies these deficiency: (Berzin ¶0021- 2nd sentence- ("DiffServ") Code Point ("DSCP") value in an Internet Protocol ("IP") header of the traffic). Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Berzin with the already combined teachings of Rastogi, Tang and Wu for the purpose of providing a network layer QoS marking in an IP header (Berzin ¶0021- 1st sentence).

Claims 9 and10 are rejected under 35 U.S.C. 103 as being unpatentable over Rastogi in view Tang in view of Wu and further in view of Ryoo et al (US 20180192426).

As to claim 9 the combined teaching of Rastogi, Tang  and Wu disclose the method of claim 1, however silent further comprising forwarding, by the BS apparatus, a Radio Resource Control (RRC) message to a terminal that is connected to the BS apparatus via the radio section, the RRC message including QoS control information identifying the mapping of the dedicated radio section QoS parameter to the QoS parameter. However in an analogous art Ryoo remedies this deficiency: Ryoo ¶0176- current base station identically applies the reflective QoS (QoS ID to DRB mapping rule…. to transmit the corresponding reflective QoS (QoS ID to DRB mapping rule) to the terminal through the RRC connection response, and apply the reflective QoS is included. Therefore it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to combine the teachings of Ryoo with the already combined teachings of Rastogi and Wu for the purpose of applying QoS parameter to a mapping rule (Ryoo ¶0176).

As to claim 10 the combined teaching of Rastogi, Tang, Wu and Ryoo disclose the method of claim 9, wherein the RRC message identifies the at least one dedicated radio section QoS parameter mapped by the BS apparatus to the at least one QoS parameter applied to service flows by the core network (Ryoo ¶0176).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure..
Manning et al – Managing Multiple Application Flows over an Access Bearer in a Quality of Service Policy Environment- US 20110058523, 
Liu et al- Processing Method and Device for Radio Bearer for Transmitting Data Stream- US 20190253918, ¶0098.
Dai et al - Communication Method, Base Station, And Terminal Device- US 20190297634, Fig. 6a and 10a (s1003- 1004); ¶0007, ¶0185.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460.  The examiner can normally be reached on 8:30am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DERRICK V ROSE/Examiner, Art Unit 2462